Citation Nr: 0814062	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  06-19 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for degenerative arthritis of the lumbosacral spine. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1968 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In July 2007, the veteran appeared at a 
hearing at the RO before the undersigned. 


FINDING OF FACT

The veteran's service-connected degenerative arthritis of the 
lumbar spine has been manifested by an abnormal gait during 
flare-ups, but has not been productive of any incapacitating 
episodes within the past 12 months during any period of the 
claim for increase.  


CONCLUSION OF LAW

The criteria for a rating of 20 percent, but not more, for 
the veteran's lumbosacral spine disability have been met for 
the entire period of the increased rating claim.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237, 5242, 
5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in July 2005, VA satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In July 2005, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing notice of what the evidence 
needed to demonstrate, of his and VA's respective duties in 
obtaining evidence, and of the types of relevant evidence 
that he should provide, or ask VA to obtain for the claim for 
increased rating for back disability.  

The Board notes that the veteran was not specifically 
informed that disabilities are rated on the basis of 
diagnostic codes, of the need to present evidence to meet the 
rating criteria and to establish an effective date of an 
award, or  to submit medical or lay evidence demonstrating 
the effect a worsening of his back disability has on his 
employment and daily life.  The Board finds that no prejudice 
resulted, however, because the veteran was told to submit any 
evidence, to include his own statement, "describe[ing] your 
symptoms, their frequency and severity, and other 
involvement, extension and additional disablement caused by 
[his] disability," which would include any impact on the 
veteran's employment and daily life, and the veteran was 
provided notice of the appropriate rating criteria, which 
explicitly include effect on employment and daily life.  

The specific rating criteria for evaluating the back 
disability and how (based on what symptomatology) each rating 
percentage is assigned were provided to the veteran in the 
May 2006 Statement of the Case.  Although the veteran was not 
sent an independent letter providing notice of this 
information, the records indicate that no prejudice 
resulted.  The veteran was able to effectively participate 
extensively in the appeals process and the veteran had ample 
time to submit evidence.  At his July 2007 hearing, the 
veteran demonstrated his knowledge of the requirements 
necessary for a higher rating and he also testified as to the 
effect his disability had on his employment.  Thus, the 
evidence indicates that the veteran was fully aware of what 
was necessary to substantiate this claim for increased 
rating. 

The veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  There is no indication in the record 
that any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.   There 
is no objective evidence indicating that there has been a 
material change in the service-connected disability since the 
veteran was last examined.  38 C.F.R. § 3.327(a) (2007).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The July 2005 VA examination report is thorough and supported 
by the other clinical records.  The examination in this case 
is adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326 (2007).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45, however, should only be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the spine is 
considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DCs 5003 (degenerative arthritis) and 5010 
(traumatic arthritis).  DC 5010, traumatic arthritis, directs 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease provides for 
evaluation of disabilities of the spine as follows:

Unfavorable ankylosis of the entire spine 
(100 percent);

Unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or less, 
or with favorable ankylosis of the entire 
thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 
15 degrees or less, or favorable ankylosis 
of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees, or forward flexion 
of the cervical spine greater than 15 
degrees but not greater than 30 degrees, or 
the combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of 
the cervical spine not greater than 170 
degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis (20 
percent);

For forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees, or forward flexion 
of the cervical spine greater than 30 
degrees but not greater than 40 degrees, or 
combined range of motion of the 
thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees, or 
combined range of motion of the cervical 
spine greater than 170 degrees but not 
greater than 335 degrees, or muscle spasm, 
guarding, or localized tenderness not 
resulting in abnormal gait or abnormal 
spinal contour, or vertebral body fracture 
with loss of 50 percent or more of the 
height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.

The Diagnostic Code for intervertebral disc syndrome (DC 
5243), permits evaluation under either the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher 
evaluation when all disabilities are combined.  38 C.F.R. § 
4.71a, DCs 5237, 5242, 5243.

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Normal combined range of motion of the thoracolumbar 
spine is 240 degrees. Normal ranges of motion for each 
component of spinal motion provided are the maximum usable 
for calculating the combined range of motion.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 2.

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5235), spinal stenosis (DC 5238), spondylolisthesis or 
segmental instability (DC 5239), ankylosing spondylitis 
(5240), spinal fusion (DC 5241).  Accordingly, the diagnostic 
codes pertaining to these disabilities are not applicable in 
the instant case.

The Board now turns to the applicable criteria.  The 
veteran's spine disability has been rated under DC 5242 for 
degenerative arthritis of the spine.  Under the General 
Rating Formula for Diseases and Injuries of the Spine, a 
higher rating of 20 percent is warranted where there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or where there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.      

In July 2004, the veteran had to hold onto his thighs at 60 
degrees of forward flexion which was associated with 
paraspinal spasm bilaterally and extension was 10 degrees.  A 
November 2004 VA MRI noted at L2-3 a bulging disk indenting 
the thecal sac, at L3-4 a small central disk herniation 
associated with an anular tear, and at L4-5 a shallow broad 
central disk herniation associated with anular tear indenting 
the thecal sac.  

On VA examination in July 2005, the veteran's thoracolumbar 
spine range of motion was forward flexion to 80 degrees with 
onset of pain at 75 degrees in the lower lumbar region, 
extension to 10 degrees with pain starting at 5 degrees, and 
lateral bending was 10 degrees bilaterally with complaints of 
discomfort.  The examiner noted no gross deformities in the 
spine, posture was unremarkable, no gross muscular atrophy or 
spasm, and a normal gait.  

At the July 2007 Board personal hearing, the veteran 
testified that he experienced muscle spasms in his low back a 
couple of times a month which could last all night.  He 
described his spasm as pinch-like ("like part of the nerve 
twisting"), stiffness of the lower back, and constant 
shaking of the right leg.  The veteran further indicated that 
these muscle spasms affected the way he walked and resulted 
in a limp which favored mostly the left side of his body.  He 
used the assistance of back brace and cane.  

The Board notes that while the veteran has been shown to have 
a normal gait on examination, the evidence demonstrates that 
during flare-ups he experiences muscle spasm or guarding 
severe enough to result in an abnormal gait.  Thus, the 
criteria for a 20 percent rating have been met under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242. 

The Board also finds that a disability rating in excess of 20 
percent is not warranted for any period of the increased 
rating claim.  The evidence has not shown forward flexion of 
the thoracolumbar spine of 30 degrees or less for any period 
of the increased rating claim.  Thus, the General Rating 
Formula for Diseases and Injuries of the Spine cannot serve 
as a basis for an increased rating in excess of 20 percent.       

Accordingly, the Board turns to the question of whether the 
veteran is entitled to rating in excess of 20 percent based 
upon the diagnostic criteria pertaining to intervertebral 
disc syndrome (IDS). IDS (pre-operatively or post-
operatively) is to be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 40 
percent rating is warranted where there are incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  A rating of 
60 percent is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Incapacitating episodes 
are defined as requiring bed rest prescribed by a physician 
and treatment by a physician.  On VA examination in July 
2005, the veteran reported an incapacitating episode in 
September 2004 for which he was out of work for one week.  
There is no evidence indicating that he experienced any other 
incapacitating episodes and certainly not to the extent as 
set forth in the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  Accordingly, the 
veteran is not entitled to a rating higher than 20 percent 
based upon incapacitating episodes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  

As the veteran is not entitled to an increased rating based 
on incapacitating episodes, it is necessary to determine 
whether the veteran is entitled to a higher rating based on 
his orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, in July 2004, 
the veteran demonstrated 60 degrees of forward flexion and 10 
degrees of extension.  On VA examination in July 2005, the 
veteran's thoracolumbar spine range of motion was forward 
flexion to 80 degrees with onset of pain at 75 degrees in the 
lower lumbar region, extension to 10 degrees with pain 
starting at 5 degrees, lateral bending was 10 degrees 
bilaterally with complaints of discomfort.  The requirements 
for a higher rating of 40 percent under the General Rating 
Formula for Diseases and Injuries of the Spine - forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine - are 
not shown by the evidence of record for any period of the 
increased rating claim. 

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Under 38 C.F.R. § 4.124a (2007), disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2007).

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  DC 
8620 refers to neuritis of the sciatic nerve, and DC 8720 
refers to neuralgia of the sciatic nerve.

Treatment records do not demonstrate complaints of numbness 
or other neurological symptoms.  A May 2004 VA treatment 
record noted that the veteran had a guarded gait with weight 
mostly balanced on his right leg.  A June 2004 VA treatment 
record noted motor was 5/5 and sensory evaluation was grossly 
within normal limits.  Another June 2004 record noted that 
the veteran denied weakness, numbness, loss of bowel, or 
bladder control.  A July 2004 record noted straight leg 
raising when lying down was slightly positive on the left and 
negative on the right, and when sitting straight leg raisings 
were negative.  Reflexes were present but decreased equally 
all around, there were no sensory changes, and there were no 
bladder or bowel control problems.  Strength on the entire 
left leg was diminished to a four minus, stocking type.  

The July 2005 VA examination report noted straight leg 
raising from a seated position was negative and from a supine 
position was to 70 degrees with complaints of low back pain.  
The examiner noted that there were no radicular symptoms, 
Patrick test was negative, vasculature of both lower 
extremities was intact and symmetrical, and sensation was 
intact and symmetrical in both lower extremities.  A July 
2005 record noted sensory evaluation was intact to fine touch 
of the lower extremities and motor evaluation was 5/5 in all 
4 extremities.  

In January 2007, the veteran complained of flare-ups of back 
pain with tingling up and down his right leg.  Another record 
dated in January 2007 noted his complaints of pain in the 
lower back radiating to the left buttock.  Also, in another 
January 2007 VA treatment record, the veteran's compliant of 
back pain radiating at times to his left hip area was noted.  
Strength was 5/5 in both lower extremity, sensory evaluation 
was grossly intact in both lower extremities, reflexes showed 
patellar was +2 equal bilaterally, and Achilles was +1 equal 
bilaterally.  He also testified at his July 2007 hearing that 
he did not have tingling, numbness, or radiating pain.   

While the veteran has complained of sensory abnormalities 
related to his low back, the findings in the record do not 
support a conclusion that the veteran has radiculopathy, or 
that he has any other objective neurological symptoms related 
to his low back disability.  Physical examination 
demonstrated no neurological impairment or sensory deficits.  
Additionally, no muscle atrophy was present and his muscle 
strength was normal in the lower extremities, bilaterally.  
The veteran is thus not entitled to an increased rating for 
his low back disability based upon consideration of any 
neurological residuals because there are not independently 
ratable neurological residuals shown or diagnosed by the 
treating and examining physicians.

The Board has determined that the veteran is entitled to no 
more than a 20 percent disability rating under any of the 
spinal rating criteria applicable.  Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
Although the veteran has complained of flare-ups, these occur 
only after certain activities (the July 2005 examination 
report noted flare-ups with extended sitting and standing for 
periods of greater than 20 minutes, lifting, gardening, and 
covering the pool).  The July 2005 VA examination report also 
noted that following repetitive range of motion, forward 
flexion decreased 5 to 10 degrees and extension decreased 5 
degrees; however the remaining range of motion remained 
unchanged.  There was some fatigability but there was no lack 
of endurance or gross incoordination observed, thus the 
requirements for a rating in excess of the current 20 percent 
evaluation are not met.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The question before the Board, then, is whether the 
veteran is entitled to a separate rating for his neurological 
manifestations.  No objective neurological manifestations 
have been demonstrated.  Accordingly, the Board finds that 
the veteran is not entitled to a separate rating for 
neurological manifestations.

The weight of the credible evidence demonstrates that the 
orthopedic manifestations of the veteran's low back 
disability warrant no more than a 20 percent rating.  The 
Board finds that the veteran is not entitled to a separate 
rating for any neurological component of his low back 
disability, as there is no objective evidence of any 
independently ratable neurological manifestations that would 
warrant a compensable rating.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
"benefit-of-the-doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 50 (1990).

Furthermore, the veteran has not been hospitalized for his 
disability.  While he been missed work for a week and 
received worker's compensation in September 2004, a May 2004 
record noted that the veteran was able to withstand 40 hours 
a week.  In any case, the existing schedular rating is 
already based upon the average impairment of earning 
capacity, and is intended to be considered from the point of 
view of the veteran working or seeking work.  A referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321 (b)(1).



Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  


ORDER

A rating of 20 percent for degenerative arthritis of the 
lumbosacral spine is allowed, subject to the regulations 
governing the award of monetary benefits.



____________________________________________
J. PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


